Case 4:10-cv-00437-JSW Document 191
                                190 Filed 10/09/18
                                          10/05/18 Page 1 of 3




                                     XXXXXXXX
Case 4:10-cv-00437-JSW Document 191
                                190 Filed 10/09/18
                                          10/05/18 Page 2 of 3
  Case 4:10-cv-00437-JSW Document 191
                                  190 Filed 10/09/18
                                            10/05/18 Page 3 of 3




                            XXXXXXXX



                                                         11 00 am
October 26




October 19




                9
